Citation Nr: 1706940	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a skin disability.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1981 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran disagreed with the initial non-compensable rating assigned for his skin disability in the December 2009 rating decision.  In a May 2013 rating decision, the Veteran was assigned a 10 percent rating for his skin disability effective June 18, 2008, the effective date of service connection.  That was not a full grant of the benefit sought on appeal; however, the Board has limited its consideration accordingly.

In his March 2012 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in an August 2014 statement, the Veteran withdrew his request for a hearing in writing. 

This matter was previously before the Board in June 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to an increased initial rating for a skin disability is decided.

A review of the medical evidence of record shows the Veteran regularly receives treatment for his skin disability, to include the use of prescribed anti-fungal medication.  The treatment regimens have varied widely during the appeal period.  The record shows that in 2012 the Veteran was prescribed Clotrimazole, an oral anti-fungal, for a period two weeks.  In February 2016, the Veteran was prescribed Itraconazole, another oral anti-fungal, for a period six months.  VA regulations provide that required use of systemic therapy for a skin disability, such as corticosteroids or immunosuppressive drugs, could warrant a rating in excess of 10 percent depending on the frequency and duration of use.  As the Veteran has been required to take oral systemic anti-fungal medication, the Board requires further clarification as to whether any of the medications prescribed to treat the Veteran's skin disability constitute immunosuppressive medications, which as noted above, could result in a higher rating.  While the Veteran was afforded a VA examination of his skin in March 2016, the examination report does not clearly identify whether the Veteran's treatment regime constitutes immunosuppressive treatment.       

Therefore, the Board finds that the claims file should be returned to the March 2016 VA examiner for an addendum opinion as to whether the Veteran's current medication regime constitutes immunosuppressive drugs, and the duration of use required for any such medication.

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2. Then, return the claims file to the examiner who performed the March 2016 VA skin examination for a complete review of the claims file and an addendum opinion.  The examiner must review the claims file and must note that review in the report.  Based on the review of the record, the examiner should provide an addendum opinion as to whether any of the medication prescribed for treatment of the Veteran's skin disability constitutes systemic therapy, such as corticosteroids or other immunosuppressive drugs.  If so, the examiner should identify the type of treatment and the duration of such.  

The supporting rationale for all opinions expressed must be provided.  

If the March 2016 VA examiner is not available, the claims file should be provided to another examiner with sufficient expertise to provide the requested medical opinions and supporting rationale.  Another VA skin examination should only be performed if deemed necessary by the examiner providing the requested opinion.

3.  Confirm that any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the claim of entitlement to an increased initial rating for a skin disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




